Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed by the Applicant on 1/3/22 is acknowledged.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,4-6 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sawayama (US 6048071)
Regarding claim 1, Sawayama teaches a front light source module, applied to a reflective display device, the reflective display device (Fig.26) comprising a display panel, the front light source module comprising:
a light guide assembly, comprising a light guide body 104 and a plurality of optical microstructures 101, wherein the light guide body comprises a first optical surface, a second optical surface and at least one light incident surface 10S, the first optical surface and the second optical surface are opposed to each other, the at least one light 
the plurality of optical microstructures is formed on at least one of the first optical surface and the second optical surface, each of the plurality of optical microstructures has at least one inclined side surface, and the inclined side surface is relatively inclined to one of the first optical surface and the second optical surface; and
a light source assembly 106, disposed beside the at least one light incident surface;
wherein an illumination beam incidents through the at least one light incident surface, the illumination beam is sequentially transmitted and reflected in the light guide assembly and exits to the display panel 110 through the second optical surface 108, and at least part of the illumination beam is reflected by the display panel as an image beam, and the image beam passes through the light guide assembly and exits through the first optical surface ((see Fig.26 and its description, also the same structure results in the same limitation of image beam as claimed).

    PNG
    media_image1.png
    715
    564
    media_image1.png
    Greyscale

Fig.26 of Sawayama is shown above.

Regarding claim 16, Sawayama teaches a reflective display device (Fig.26 and its caption), comprising: a display panel 110; and a front light source module, disposed on the display panel and comprising: a light guide assembly, comprising a light guide body 104 and a plurality of optical microstructures 101, wherein the light guide body comprises a first optical surface, a second optical surface and at least one light incident surface 105, the first optical surface and the second optical surface are opposed to each other, the at least one light incident surface is connected between the first optical surface and the second optical surface, and the first optical surface is close to a viewer side (109) ; and the plurality of optical microstructures is formed on at least one of the first optical surface and the second optical surface, each of the plurality of optical microstructures has at least one inclined side surface, and the inclined side surface is relatively inclined to one of the first optical surface and the second optical surface; and a light source assembly 106, disposed beside the at least one light incident surface, wherein the second optical surface of the front light source module faces the display panel, wherein an illumination beam incidents through the at least one light incident surface, the illumination beam is sequentially transmitted and reflected in the light guide assembly and exits to the display panel 110 through the second optical surface 108, and at least part of the illumination beam is reflected by the display panel as an image beam, and the image beam passes through the light guide assembly and exits through the first optical surface; wherein the plurality of optical microstructures is convex structures, concave structures, or a combination thereof, wherein the convex structure has a cone shape, a pyramid shape, a trapezoid-like shape, a polygon shape, or a 

Regarding claim 2, Sawayama teaches a front light source module (Fig.26), wherein the plurality of optical microstructures is formed on the first optical surface, and an angle between the inclined side surface and the first optical surface is between 10 degrees and 90 degrees (as seen in the Drawing).

Regarding claim 4, Sawayama teaches a front light source module, wherein the plurality of optical microstructures is convex structures, concave structures, or a combination thereof (101 in Fig.26).

Regarding claim 5, Sawayama teaches a front light source module, wherein the convex structure has a cone shape, a pyramid shape, a trapezoid-like shape, a polygon shape, or a combination thereof (101 in Fig.26).

Regarding claim 6, Sawayama teaches a front light source module, wherein a concave contour of the concave structure has an inverted cone shape, a chamfered pyramid shape, a trapezoid-like shape, a polygonal shape, or a combination thereof (101 in Fig.26).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sawayama in view of Lin (US 20050008320, cited previously)
Regarding claim 7, Sawayama teaches the invention set forth in claim 1, but is silent regarding a maximum structure width of the convex structure is between 2 um and 40 um, and a structure height of the convex structure is between 0.05 times and 2.5 times of the maximum structure width.
Lin teaches convex microstructures formed on light guide surface wherein a maximum structure width of the convex structure 312 (Fig.1-2) is between 2 um and 40 um, and a structure height of the convex structure is between 0.05 times and 2.5 times of the maximum structure width ([0022] and [0011]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the dimensions, as disclosed in Lin in the device of Sawayama,, in order to achieve uniform illumination/brightness ([0002]).   

Regarding claim 13, Sawayama in view of Lin teaches a front light source module, wherein the light guide body and the plurality of optical microstructures are .
 
 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sawayama in view of Marttila (US 20090175050, cited previously)
Regarding claim 8, Sawayama teaches the invention set forth in claim 1, but is silent regarding a maximum structure width of the concave structure is between 2 um and 40 um, and a structural depth of the concave structure is between 0.05 times and 2.5 times of the maximum structure width.

However it is well known in the art to use the dimensions of at least one micrometers as disclosed in Marttila ([0029]) for recessed microstructures in light guides, and therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a width in the range of 2 um and 40 um, and depth in the range of 0.05 times and 2.5 times by routine experimentation, since , where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art in order to achieve optimized light extraction.

 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sawayama in view of Lee (US 20030030764, cited previously)
Regarding claim 9, Sawayama teaches the invention set forth in claim 1, but is silent regarding the inclined side surface is undulating.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the surface shapes, as disclosed in Lee in the device of Sawayama, in order to reinforce diffusion ([0124] in Lee).

 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sawayama in view of Wakui (US 20150301262, cited previously)
Regarding claim 10, Sawayama teaches the invention set forth in claim 1, but is silent regarding an optical haze of the light guide body is an optical haze of the light guide body is not greater than 25%.
Wakui teaches microstructures with haze values of the light guide body not greater than 25% (Table 3 and Fig.3 and 7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the microstructures with haze values greater than 25%, as disclosed in Wakui in the light guide device of Sawayama, in order to improve light efficiency.
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sawayama in view of Iwasaki (US 20090147537, cited previously)

Iwasaki teaches the light source assembly further comprises a light angle convergent element 338 disposed between the LED element 336 and the at least one light incident surface ([0247], surface of light guides 334/333).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a converging lens, as disclosed in Iwasaki in the light guide device of Sawayama, in order to improve light coupling from LED to the light guide.
 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sawayama in view of Louh (US 20120140329, cited previously)
Regarding claim 14, Sawayama teaches the invention set forth in claim 1, but is silent regarding the light guide body comprises a plastic base layer and a colloid layer, the colloid layer is disposed on the plastic base layer, and the plurality of optical microstructures is formed on the colloid layer.
It is a well-known technique of forming microstructures using colloidal layers as disclosed in Louh (Abstract, [0010]-[0014]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form microstructures using colloidal layers, as .
  Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sawayama in view of Neyer (US 20190235153, cited previously)
Regarding claim 15, Sawayama teaches the invention set forth in claim 1, but is silent regarding the light guide assembly further comprises a functional plating layer conformally covering the plurality of optical microstructures and the first optical surface and/or the second optical surface where the plurality of optical microstructures is formed.
 Neyer teaches the light guide assembly further comprises a functional plating layer 6 (Fig.1b) conformally covering the plurality of optical microstructures 20a and the first optical surface and/or the second optical surface where the plurality of optical microstructures is formed ([0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a plating layer covering the microstructures as disclosed in Neyer in the device of Sawayama in order to protect the microstructures ([0018] in Neyer).

   Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sawayama in view of Huang (US 20150003104, cited previously)
Regarding claim 17, Sawayama teaches the invention set forth in claim 16, but is silent regarding an air barrier between the second optical surface and the display panel.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use air layer as disclosed in Huang in the device of Sawayama in order to transmit light with minimal loss.

Regarding claim 18, Sawayama in view of Huang teaches the reflective display device, wherein there is a transparent adhesive medium layer 310 (in Huang) between the second optical surface and the display panel ([0036], but does not teach the refractive index of the transparent adhesive medium layer is between 1.2 and 1.7. However it is well known in the art to use index matching materials between two different optical layers as disclosed in Huang such that the refractive index of an adhesive layer and a transparent substrate should be similar ([0006] in Huang) and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use refractive index of 1.2 and 1.7 in order to match the index of the adjacent optical layers and to transmit light with minimal loss. 

   Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sawayama in view of Neyer (US 20190235153, cited previously) and Shono (US 5719649, cited previously)
 Regarding claim 19, Sawayama teaches the invention set forth in claim 16, but is silent regarding a transparent conductive layer is disposed on one of the first optical surface and the second optical surface.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a transparent conductive layer covering the microstructures as disclosed in Neyer in the device of Sawayama in order to protect the microstructures ([0018] in Neyer).
Sawayama in view of Neyer does not teach the transparent conductive pattern layer is disposed on the other one of the first optical surface and the second optical surface.
Shono teaches a transparent conductive pattern layer (915) is disposed on the other one of the first optical surface and the second optical surface (wherein Shono’s element 913 is considered as the optical microstructures, whereas the elements 915 are considered as the transparent conductive pattern layer).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the transparent conductive pattern layer as disclosed in Shono in the device of Sawayama in view of Neyer in order to optimize the brightness of the display device.
   Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sawayama in view of Solomon (US 20120140518, cited previously)
Regarding claim 20, Sawayama teaches the invention set forth in claim 16, but is silent regarding at least one retardation optical layer disposed between the display panel and the light guide assembly or between the light guide assembly and the viewer side. However retardation layers are well known in the display field ([0044]) in Solomon .

   Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sawayama in view of Kimura (US 6789910 B2)
Regarding claim 3, Sawayama teaches the invention set forth in claim 1 above, but is silent regarding a front light source module, wherein the plurality of optical microstructures is formed on the second optical surface, and an angle between the inclined side surface and the second optical surface is between 10 degrees and 90 degrees.
Kimura teaches a front light source module, wherein the plurality of optical microstructures is formed on the second optical surface, and an angle between the inclined side surface and the second optical surface is between 10 degrees and 90 degrees (Fig7A and 7B and co.16).
It would have been obvious to one of ordinary skill in the art, to add the microstructures in the second optical layer as disclosed in Kimura, in the device of Sawayama in order to achieve uniform in plane brightness (Field of the Invention).

Regarding claim 11, Sawayama in view of Kimura teaches a front light source module wherein the light source assembly comprises at least one LED element (light emitting diode 401, col.13, lines 25-35) in order to achieve a low power light source.  

Other art
US 6435687
Response to Arguments
The arguments filed by the Applicant on 1/3/22 is acknowledged, however they are moot in light of new grounds of rejection for the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875